Citation Nr: 9908670	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-13 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a fracture of the lumbar spine, currently evaluated as 
noncompensably (zero percent) disabling.

2.  Entitlement to a compensable evaluation for residuals of 
a linear fracture of the second metatarsal bone of the right 
foot, currently evaluated as noncompensably disabling.

3.  Entitlement to a compensable evaluation for residuals of 
trauma to the right shoulder, currently evaluated as 
noncompensably disabling.

4.  Entitlement to a compensable evaluation for residuals of 
trauma to the head, currently evaluated as noncompensably 
disabling.

5.  Entitlement to a compensable evaluation for residuals of 
a left thumb fracture, currently evaluated as noncompensably 
disabling.

6.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right tibia and fibula, currently evaluated 
as noncompensably disabling.

7.  Entitlement to service connection for a bilateral knee 
disorder.

8.  Entitlement to service connection for residuals of a 
twisted left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.



REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims for compensable evaluations.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).  
This duty includes securing medical records to which a 
reference has been made, as well as conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  If an examination 
report is incomplete, the Board must await its completion, or 
order a new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  

With regard to the veteran's claim for a compensable 
evaluation for residuals of trauma to the head, the Board 
observes that, during his July 1998 VA Travel Board hearing, 
the veteran reported treatment from a nurse practitioner at 
the VA Medical Center (VAMC) in Columbia, Missouri pertaining 
to this disability.  Currently, however, there are no records 
of such treatment associated with the veteran's claims file.  
The Board further notes that the RO has evaluated this 
disability under 38 C.F.R. § 4.118, Diagnostic Code 7800 
(1998) for a head scar, but no findings regarding a head scar 
are noted in the veteran's March 1996 VA general medical 
examination report.

Also, as to the veteran's claims for compensable evaluations 
for his lumbar spine, right foot, right shoulder, left thumb, 
and right tibia and fibula disabilities, the report of the 
veteran's March 1996 VA general medical examination indicates 
that x-rays were pending for the lumbosacral spine, bilateral 
feet, the right shoulder, the left hand, and bilateral 
tibias.  During his July 1998 VA Travel Board hearing, the 
veteran confirmed that x-rays were taken, but reports of 
these x-rays are not currently associated with his claims 
file and may be pertinent to the evaluation of these joints. 

The March 1996 VA general medical examination report is also 
essentially devoid of information regarding whether the 
veteran's service-connected musculoskeletal disabilities are 
productive of painful motion or functional loss due to pain.  
The veteran has testified that he has occasional pain, 
swelling and discomfort in various affected joints.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).  As such, a new examination of 
the veteran's service-connected musculoskeletal disabilities 
would be helpful.  In cases where an initial evaluation is at 
issue, as here, separate ratings can be assigned for separate 
periods of time based upon the facts found.  The Court 
referred to this practice as "staged" ratings.  See 
generally Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  The RO has not had an opportunity to consider the 
potential applicability of such ratings in connection with 
this original claim.  

Additionally, the March 1996 VA general medical examination 
report indicates that x-rays were also ordered for the knees 
and the left ankle.  Although the Board has not yet reached a 
determination as to whether the veteran's claims for service 
connection for bilateral knee and left ankle disorders are 
well grounded, the VA has constructive notice of any 
pertinent records related to VA treatment and must ensure 
that those records are included in the record on appeal.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Although the 
veteran and his representative informed the Board at the 
Travel Board hearing that they would attempt to secure such 
records and submit them to the Board for original 
consideration in connection with this appeal, it appears that 
such efforts were unsuccessful inasmuch as no such x-ray 
reports have been received by the Board.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Columbia 
VAMC and request all records of treatment 
of the veteran since January 1996.  
Specifically, the RO should request the 
reports of the veteran's March 1996 x-
rays.  Any reports received by the RO 
should be associated with the veteran's 
claims file.

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and extent of his lumbar 
spine, right foot, right shoulder, head 
scar, left thumb, and right tibia and 
fibula disorders.  The veteran's claims 
file should be made available to the 
examiner for review in connection with 
the examination.  All tests and studies 
deemed necessary should be performed, to 
include x-rays, if the RO's efforts to 
retrieve the March 1996 radiographic 
reports prove unsuccessful.  The examiner 
is requested to provide findings with 
regard to the nature and extent of the 
veteran's service-connected head scar.  
Additionally, the examiner should provide 
opinions as to whether, and to what 
extent, the veteran's service-connected 
musculoskeletal disabilities are 
productive of painful motion and/or 
functional loss due to pain, including 
the frequency and extent of functional 
loss during any flare-ups.  

3.  After completion of the foregoing 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to compensable evaluations 
for residuals of a fracture of the lumbar 
spine, residuals of a linear fracture of 
the second metatarsal bone of the right 
foot, residuals of trauma to the right 
shoulder, residuals of trauma to the 
head, residuals of a left thumb fracture, 
and residuals of a fracture of the right 
tibia and fibula; and service connection 
for a bilateral knee disorder and 
residuals of a twisted left ankle.  With 
regard to the claims for compensable 
evaluations, the RO should consider 
whether "staged" ratings are warranted 
for any of the veteran's service-
connected disabilities as contemplated by 
Fenderson v. West, supra.  

The veteran and his representative should then be furnished 
with a Supplemental Statement of the Case and given the usual 
time to respond.  Thereafter, subject to current appellate 
procedures, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to obtain additional evidence and ensure 
that the veteran is afforded all due process.  The Board 
intimates no opinion, either factual or legal, as to the 
outcome of the issues in this case.  No action is required of 
the veteran until he is so notified by the RO.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


